Citation Nr: 0512743	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  00-13 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a shrapnel wound injury to the left shoulder 
with retained foreign body, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  At present, after remand to the RO for additional 
development in August 2003, the veteran's case is once again 
before the Board for appellate adjudication.

The Board notes that, at the request of the veteran in a June 
2000 VA form 9 (Appeal to Board of Veterans' Appeals) and in 
a January 2001 statement, the veteran was scheduled for a 
hearing on appeal at the RO and before a Veterans Law Judge 
(VLJ) on April 3, 2001 and April 24, 2002, respectively.  
However, the veteran chose to have an informal hearing before 
a decision review officer in lieu of the April 2001 RO 
hearing, and failed to the report to the April 2002 hearing 
before  a traveling VLJ.  As the record does not contain 
further indication that the veteran has requested any 
additional hearings, the Board deems the veteran's requests 
for the aforementioned hearings withdrawn.  See 38 C.F.R. § 
20.700-20.704 (2004).

Lastly, the Board notes that the August 2003 Board remand 
included the issue of entitlement to service connection for 
impingement syndrome of the left shoulder.  However, in an 
October 2004 rating decision, the veteran was granted service 
connection for the above disorder.  Hence, the only issue 
which remains on appeal before the Board is that set forth in 
the title page of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The service-connected residuals of a shrapnel wound 
injury to the left shoulder with retained foreign body are 
not characterized by a disfiguring or deep scar. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a shrapnel wound injury to the left 
shoulder with retained foreign body have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, 7801, 7804 (as effective prior 
to August 30, 2002), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via various RO letters issued in May 2001, 
March 2003 and April 2004; the July 1999 rating decision; the 
March 2000 statement of the case; the August 2003 Board 
remand; and the various supplemental statements of the case 
(SSOCs) issued since 2002.  In addition, the various RO 
letters issued in May 2001, March 2003 and April 2004, and in 
March 2002 and October 2004 SSOCs, the veteran was also 
provided with specific information concerning the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

In this regard, the Board notes the initial AOJ decision was 
made before October 2004, the date the last VCAA notification 
was sent to the veteran.  However, in reviewing the AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, the statement of the case, and the 
supplemental statements of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a May 1980 rating decision, the veteran was 
granted service connection and a 10 percent disability 
evaluation for the residuals of a shrapnel wound injury to 
the left shoulder with retained foreign body, under 
Diagnostic Code 7805, effective April 1980.  Subsequently, in 
a July 1999 rating decision, the veteran's disability was re-
rated under Diagnostic Code 7804.  At present, the veteran is 
seeking an increased disability rating in excess of 10 
percent for his service-connected disability.

With respect to the rating criteria for evaluating skin 
disorders, during the course of this appeal, VA issued new 
regulations for the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The veteran was notified of this regulatory 
change in the October 2004 supplemental statement of the 
case.  Accordingly, the Board will review both the pre- and 
post-August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's disability.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  VAOPGCPREC 3-2000.

Under the old criteria for evaluating skin disorders, 
Diagnostic Code 7804, a 10 percent rating (the maximum under 
this Code) for superficial scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  In addition, under the new 
criteria for evaluating skin disorders, Diagnostic Code 7804 
allows for a 10 percent rating (the maximum allowed under 
this Code) for superficial scars painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

With respect to the evidence of record, treatment records 
from the Memphis VA Medical Center (VAMC) dated from 1980 to 
2002, records from the Miami VAMC dated from 1998 to 2002, 
and records from various private health care providers dated 
from 1995 to 2001 (including but not limited to records from 
Dr. Goodwin, Jackson-Madison County General Hospital, 
Regional Hospital of Jackson, J. Crenshaw, M.D., and Dr. 
Thorne) describe the treatment the veteran has received over 
time for various health problems including a heart condition, 
the residuals of shrapnel wounds, hypertension, skin 
problems, and obesity problems.

A June 2003 VA neurological examination report shows the 
veteran had a superficial scar of the left upper extremity 
not associated with injury to any of the nerves supplying the 
left arm and forearm.  The examiner found no evidence that 
the veteran had a neurological deficit of the left upper 
extremity secondary to the service-connected superficial scar 
of the posterior left shoulder.

A June 2003 VA examination of the left shoulder also showed 
that the veteran had a 3 centimeter scar over the left 
scapula in the region of the infraspinatus.  This scar was 
deemed well healed.

Lastly, an April 2004 VA examination report shows the veteran 
had left shoulder range of motion limited to 85 degrees of 
forward flexion and 90 degrees of abduction.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support the award of a 
disability rating in excess of 10 percent for the veteran's 
service-connected residuals of a shrapnel wound injury to the 
left shoulder with retained foreign body.  The Board finds 
that the veteran's disability, which is essentially a scar to 
the left shoulder, is characterized by a well healed 3 
centimeter scar over the left scapula in the region of the 
infraspinatus.  The evidence does not show that he has 
neurological deficit of the left upper extremity secondary to 
the service-connected superficial scar of the posterior left 
shoulder.

In this case, given that 10 percent is the maximum rating 
that can be granted under Diagnostic Code 7804, either under 
the old or new criteria; and given that the veteran is 
currently awarded a 10 percent rating for his service-
connected residuals of a shrapnel wound injury to the left 
shoulder with retained foreign body, the Board will now look 
at other potentially applicable criteria in an attempt to 
award the veteran the benefit sought on appeal.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (as effective prior to August 
30, 2002) (2004); see Butts v. Brown, 5 Vet. App. 532 (1993).

In this case, however, for the veteran to be awarded an 
increased rating in excess of 10 percent under the new 
criteria for skin disorders, the service-connected disability 
must be characterized by deep scars or scars causing 
limitation of motion (Diagnostic Code 7801); or by 
disfiguring scars of the head, face or neck (Diagnostic Code 
7800).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 
(2004).  And, for the veteran to be awarded an increased 
rating in excess of 10 percent under the old criteria for 
skin disorders, the service-connected disability must be 
characterized by third degree burn scars (Diagnostic Code 
7801); or by disfiguring scars of the head, face or neck 
(Diagnostic Code 7800).  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801 (as effective prior to August 30, 2002).

Upon a review of the evidence, the Board finds that the 
service-connected residuals of a shrapnel wound injury to the 
left shoulder with retained foreign body is not characterized 
by disfiguring scars of the head, face or neck; third degree 
burn scars; or deep scars.  The Board notes that, although 
the veteran's service-connected residuals of a shrapnel wound 
injury to the left shoulder with retained foreign body cause 
limitation of motion of the shoulder, the Board finds that 
the veteran is already service-connected for post traumatic 
acromioclavicular arthritis of the left shoulder, and that he 
is rated as 20 percent disabling under Diagnostic Code 5201, 
which is the criteria used to evaluate limitation of motion 
of the shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Therefore, to award the veteran yet a separate rating 
for such left shoulder limitation of motion, or to award him 
an increased rating for the currently claimed disability 
based on limitation of motion, would constitute pyramiding 
and contrary to the provisions of 38 C.F.R. § 4.14.  In this 
respect, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2004).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  As such, a 
disability rating in excess of 10 percent for the veteran's 
disability is not warranted. 

For the foregoing reasons, the preponderance of the evidence 
is against the award of a disability rating in excess of 10 
percent for the veteran's residuals of a shrapnel wound 
injury to the left shoulder with retained foreign body, and 
the claim is denied.  Under these circumstances, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§§ 5103A, 5107(b); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
rating assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.  The applicable rating criteria contemplate higher 
ratings, but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of higher ratings for each of the periods of time discussed 
above on a schedular basis other than that indicated above.  
Therefore, for the reasons discussed above, referral for 
consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for the residuals 
of a shrapnel wound injury to the left shoulder with retained 
foreign body is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


